DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-16, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 states in part …wherein the neural network is trained in advance with a collection of input audio windows by manually setting, for each window, the formant formant attenuation/amplification coefficient so that the processed audio window appears the best sounding possible…  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kapinos et al (2015/0256137 A1).
As per Claim 1, Kapinos teaches a method comprising determining feature values of an input audio window and determining a formant attenuation/amplification coefficient for the input 
As per Claim 11, Kapinos teaches wherein the features comprise the amplitude of formants of the input audio window (Page 3, Paragraph [0044]).
As per Claim 16, Kapinos teaches an electronic device comprising circuitry configured to determine feature values of an input audio window and determine a formant attenuation/amplification coefficient for the input audio window based on the processing of the feature values by a neural network as described in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Sinder et al (2007/0233472 A1).
As per Claim 2, Kapinos teaches determining formants of the input audio window as described in Claim 1; but does not teach multiplying the formants with the formant attenuation/amplification coefficient. However, Sinder teaches multiplying the formants with the formant attenuation/amplification coefficient (Page 6, Paragraph [0073]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos with the method as taught by Sinder to amplify and output 
As per Claim 3, Kapinos teaches wherein formants are automatically set to an optimal value for a given loudness (Figure 9 – Reference 994; Page 3, Paragraph [0044]; Page 3, Paragraph [0047] and [0053]).
As per Claim 4, Kapinos teaches wherein multiplying the formants with the formant attenuation/amplification coefficient conserves the input audio file's overall spectral profile (Page 3, Paragraphs [0042] and [0045]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Sinder et al (2016/0035370 A1) as applied to Claim 2 above, and further in view of KRINI (2012/0232899 A1).
As per Claim 5, the combination of Kapinos and Sinder teaches the method of Claim 2; but does not teach wherein determining formants of the input audio window comprises determining the difference of two power spectra, one smoothed power spectrum and another smoothed power spectrum, one power spectrum being smoothed more than the other power spectrum. 
However, Krini teaches wherein determining formants of the input audio window comprises determining the difference of two power spectra, one smoothed power spectrum and another smoothed power spectrum, one power spectrum being smoothed more than the other power spectrum (Page 6, Paragraph [0045]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos and Sinder with the method as taught by Krini to apply gain factors which underestimate a signal’s noise component in an effort to . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Sinder et al (2007/0233472 A1) as applied to Claim 2 above, and further in view of Otani et al (2012/0095755 A1).
As per Claim 6, the combination of Kapinos and Sinder teaches the method of Claim 2; but does not teach wherein determining formants of the input audio window comprises determining a first power spectrum and a second power spectrum using a different number of bands for the first power spectrum and the second power spectrum. However, Otani teaches wherein determining formants of the input audio window comprises determining a first power spectrum and a second power spectrum using a different number of bands for the first power spectrum and the second power spectrum (Page 3, Paragraphs [0049] and [0050]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos and Sinder with the method as taught by Otani to detect the direction from which a sound arrives with high accuracy using a plurality of microphones so that when the sound is output listening parties have a sense of the direction from which it came.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Otani et al (2012/0095755 A1).
As per Claim 7, Kapinos teaches the method of Claim 1; but does not teach determining a weighted spectrum from the input audio window and multiplying the weighted spectrum with a multiplier that depends on the formant attenuation/amplification coefficient. However, Otani 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos with the method as taught by Otani to reduce the probability that an actual speaker is mistaken for babble noise which may lead to a noise suppressor failing to suppress noise which degrades the quality of reproduced sound.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Otani et al (2012/0095755 A1) as applied to Claim 7 above, and further in view of Crockett (2004/0122662 A1).
As per Claim 8, the combination of Kapinos and Otani teaches the method of Claim 7; but does not teach wherein determining a weighted spectrum from the input audio window comprises weighting the input audio window with an equal-loudness-level contour. However, Crockett teaches wherein determining a weighted spectrum from the input audio window comprises weighting the input audio window with an equal-loudness-level contour (Page 17, Paragraphs [0170] and [0179]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos and Otani with the method as taught by Crockett to obtain an estimate of signal loudness without having to perform decoding processing steps freeing up processing resources that can dedicated to other system processes. 
As per Claim 10, the combination of Kapinos, Otani and Crockett teaches wherein weighting the input audio window with an equal-loudness-level contour comprises transforming 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos and Otani with the method as taught by Crockett to obtain an estimate of signal loudness without having to perform decoding processing steps, thereby freeing up processing resources that can dedicated to other system processes. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Otani et al (2012/0095755 A1), and further in view of Crockett (2004/0122662 A1) as applied to Claim 8 above, and further in view of Walsh et al (2012/0063616 A1).
As per Claim 9, the combination of Kapinos, Suzuki and Crockett teaches the method of Claim 8; but does not teach selecting the equal-loudness-level contour based on a target monitoring loudness. However, Walsh teaches selecting the equal-loudness-level contour based on a target monitoring loudness (Page 4, Paragraph [0052]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos, Suzuki and Crockett with the method as taught by Walsh to address the perception of quieter high-frequency content due to age-related hearing loss by dynamically compensating played audio content for the perceived spectral imbalances.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of TANAKA (2018/0359563 A1).
44; Page 3, Paragraph [0032]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos with the method as taught by Tanaka to detect the direction from which a sound arrives with high accuracy using a plurality of microphones so that when the sound is output listening parties have a sense of the direction from which it came.
As per Claim 13, the combination of Kapinos and Tanaka teaches wherein the features comprise values of the power spectrum of the input audio window (Tanaka: Page 3, Paragraph [0036]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos with the method as taught by Tanaka to detect the direction from which a sound arrives with high accuracy using a plurality of microphones so that when the sound is output listening parties have a sense of the direction from which it came.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of SVENDSEN (2015/0349737 A1).
As per Claim 14, Kapinos teaches the method of Claim 1; but does not teach wherein the features comprise a crest factor of the input audio window. However, Svendsen teaches wherein the features comprise a crest factor of the input audio window (Page 4, Paragraph [0037]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of HASHIMOTO et al (2018/0019720 A1).
As per Claim 15, Kapinos teaches the method of Claim 1; but does not teach wherein the neural network is trained in advance with a collection of input audio windows by manually setting, for each window, the formant attenuation/amplification coefficient so that the processed audio window appears the best sounding possible. However, Hashimoto teaches teach wherein the neural network is trained in advance with a collection of input audio windows by manually setting, for each window, the formant attenuation/amplification coefficient so that the processed audio window appears the best sounding possible (Page 5, Paragraph [0054] – Page 6, Paragraph [0056]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos with the method as taught by Hashimoto to pre-calculate correction gain coefficients so processing loads of a computing resource may be reduced; thereby enabling frequency bands associated with audio signals to be amplified/attenuated to provide better quality audio to a listener. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ELMEDYB et al (2016/0088407 A1), Suzuki et al (2005/0165608 A1), Crockett et al .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.